           Case 2:19-cv-01940-JR                Document 14           Filed 08/28/20         Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

SHANNON F.,1

                                               Plaintiff,                            Civ. No. 2:19-cv-01940-JR

     v.                                                                              OPINION AND ORDER
NANCY A. BERRYHILL, Acting
Commissioner of Social Security

                              Defendant.
______________________________________
RUSSO, Magistrate Judge:

         Plaintiff Shannon F. brings this action for judicial review of the Commissioner of Social

Security’s (“Commissioner”) decision denying her application for Disability Insurance Benefits

(“DIB”) under Title II of the Social Security Act (“the Act”). This court has jurisdiction under 42

U.S.C. §§ 405(g) and 1383(c). For the reasons below, the Commissioner’s final decision is

affirmed.




1
 In the interest of privacy, this opinion uses only the first name and the initial of the last name of the non-governmental
parties in this case.

Page 1 – OPINION AND ORDER
         Case 2:19-cv-01940-JR          Document 14       Filed 08/28/20      Page 2 of 10




       Plaintiff was 58 years old on her alleged onset date of January 15, 2015. Tr. 146.2 In her

application for disability insurance benefits she alleged disability due to low back pain, post fusion;

left plantar fasciitis; heloma; hammer toe deformity and contracted metatarsal phalangeal joint;

basal cell carcinoma; hand numbness; and hypothyroidism. Tr. 16.

       Plaintiff filed her application for DIB with a protective filing date of January 13, 2016. Tr.

143, 146. Her claim was denied initially and upon reconsideration. Tr. 87, 93. Plaintiff timely

requested a hearing before an Administrative Law Judge (“ALJ”) and appeared for a hearing on

August 14, 2018. Tr. 27. In a written decision dated November 8, 2018, the ALJ denied plaintiff’s

applications. Tr. 22. The Appeals Council denied plaintiff’s subsequent petition for review,

rendering the ALJ’s decision final. Tr. 140-42. This appeal followed.

                                    STANDARD OF REVIEW

       A reviewing court shall affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

“Substantial evidence is ‘more than a mere scintilla but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Hill v.

Astrue, 698 F.3d 1153, 1159 (9th Cir. 2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th

Cir. 1997)). To determine whether substantial evidence exists, a court reviews the administrative

record as a whole, weighing both the evidence that supports and that which detracts from the ALJ’s

conclusion. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).




2
 “Tr.” refers to the Transcript of the Social Security Administrative Record, ECF No. 10, provided
by the Commissioner.
Page 2 – OPINION AND ORDER
         Case 2:19-cv-01940-JR         Document 14       Filed 08/28/20      Page 3 of 10




                                          DISCUSSION

       The Social Security Administration utilizes a five-step sequential evaluation to determine

whether a claimant is disabled. See 20 C.F.R. § 404.920(a)(4) (2012). The burden of proof rests

upon the claimant at steps one through four, and with the Commissioner at step five. Id.;

Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001) (citing Tackett v. Apfel, 180 F.3d

1094, 1098 (9th Cir. 1999)). At step five, the Commissioner must demonstrate that the claimant is

capable of making an adjustment to other work after considering the claimant’s residual functional

capacity (“RFC”), age, education, and work experience. 20 C.F.R. § 404.920(a)(4)(v). If the

Commissioner fails to meet this burden, then the claimant is disabled. Id. If, however, the

Commissioner proves that the claimant can perform other work existing in significant numbers in

the national economy, the claimant is not disabled. Id.; see also Bustamante, 262 F.3d at 953–54.

       The ALJ performed the sequential evaluation. At step one, the ALJ found that plaintiff had

not performed substantial gainful activity since her alleged onset date. Tr. 16. At step two, the ALJ

found plaintiff had the following severe impairments: low back pain, post fusion; left plantar

fasciitis; heloma; and hammer toe deformity and contracted metatarsal phalangeal joint. Id.

       At step three, the ALJ found plaintiff did not have an impairment or combination of

impairments that met or equaled the requirements of the listings. Tr. 17; 20 C.F.R. Part 404,

Subpart P, Appendix 1.

       Prior to step four, the ALJ determined that plaintiff’s RFC allowed her to perform sedentary

work with the following limitations:

       [Plaintiff] can lift/carry 10 pounds occasionally and less than 10 pounds frequently. She
       can stand/walk two hours and sit eight hours during an eight-hour workday. [Plaintiff] must
       have the option to change between sitting and standing every 30 minutes for up to 5 minutes
       while remaining at the workstation, at [her] discretion. She can perform tasks that do not
       require operation of foot controls with the left lower extremity. She can perform tasks that
       do not require crawling, kneeling, or climbing ladders, ropes, or scaffolds and no more than


Page 3 – OPINION AND ORDER
           Case 2:19-cv-01940-JR          Document 14       Filed 08/28/20      Page 4 of 10




          occasional stooping or climbing ramps or stairs. [Plaintiff] can rarely crouch. [She] can
          frequently handle and finger. She can perform tasks with no exposure to moving or
          dangerous machinery, no exposure to unprotected heights, and no driving a motor vehicle.

Tr. 17. At step four, the ALJ found that plaintiff was unable to perform her past relevant work as

an administrative clerk, because the exertional level required by that job exceeded plaintiff’s RFC.

Tr. 20.

          At step five, the ALJ found that based on plaintiff’s age, education, work experience, and

RFC, she had skills from her past relevant work that would be transferable. Tr. 20-21. The ALJ

therefore concluded that plaintiff could perform work that existed in significant numbers in the

national economy despite her impairments. Tr. 21. Specifically, the ALJ found plaintiff could

perform the occupation of “Hospital Admitting Clerk,” a sedentary job with about 37,700 jobs in

the national economy. Id. As a result, the ALJ concluded that plaintiff was not disabled within the

meaning of the Act. Tr. 22.

          Plaintiff contends the ALJ erred by (I) failing to properly evaluate the medical opinion of

treating podiatrist Travis Hampton, DPM, and (II) concluding at step five that she was capable of

performing sedentary work with additional limitations.

I.        Medical Opinion of Dr. Hampton

          Plaintiff first argues that the ALJ improperly rejected the opinion of her treating podiatrist,

Dr. Hampton. “There are three types of medical opinions in social security cases: those from

treating physicians, examining physicians, and non-examining physicians.” Valentine v. Comm’r

Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). “Where a treating or examining physician’s

opinion is contradicted by another doctor, the ‘[ALJ] must determine credibility and resolve the

conflict.’” Id. (citation omitted). “An ALJ may only reject a treating physician’s contradicted

opinions by providing ‘specific and legitimate reasons that are supported by substantial evidence.’”



Page 4 – OPINION AND ORDER
         Case 2:19-cv-01940-JR          Document 14      Filed 08/28/20     Page 5 of 10




Ghanim v. Colvin, 763 F.3d 1154, 1161 (9th Cir. 2014) (quoting Ryan v. Comm’r of Soc. Sec.,

528 F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings.’” Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (quoting Reddick

v. Chater, 157 F.3d 715, 725 (9th Cir. 1998)). Merely stating conclusions is insufficient: “The ALJ

must do more than state conclusions. He must set forth his own interpretations and explain why

they, rather than the doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical opinion

or assigns it little weight while doing nothing more than ignoring it, asserting without explanation

that another medical opinion is more persuasive, or criticizing it with boilerplate language that

fails to offer a substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen v. Chater, 100

F.3d 1462, 1464 (9th Cir. 1996)).

       Dr. Hampton completed a medical source statement in July 2018. Tr. 526-28. He indicated

that plaintiff could stand and/or walk for less than two hours per day (but for two hours at a time)

and sit without limitation. Tr. 527. Dr. Hampton opined that plaintiff would be limited in pushing

and pulling with her lower extremities and should at most occasionally climb or stoop and bend,

and should never balance, kneel, crouch, or crawl. Id. Dr. Hampton also indicated that plaintiff

would not suffer from significant impairment in her concentration, and checked a box indicating

that she would miss at least 16 hours of work per month due to her limitations. Tr. 528.

       The ALJ gave “great weight” to Dr. Hampton’s opinion with regard to plaintiff’s postural

limitations and weight-bearing limitations because they were consistent with Dr. Hampton’s

overall findings. Tr. 20. The ALJ gave less weight to Dr. Hampton’s opinion regarding plaintiff’s

ability to stand and walk, favoring instead the opinion of Michael Henderson, D.O., because it



Page 5 – OPINION AND ORDER
           Case 2:19-cv-01940-JR       Document 14       Filed 08/28/20     Page 6 of 10




“better accommodates [plaintiff’s] subjective complaints.” Id. Plaintiff does not contest these

findings. The ALJ, however, failed to specifically mention Dr. Hampton’s check-the-box opinion

indicating that plaintiff would miss two days or more of work per month and did not incorporate

this limitation into plaintiff’s RFC. Tr. 17, 20. Because the ALJ rejected this portion of Dr.

Hampton’s opinion without providing any reasons for doing so, the ALJ erred. Garrison, 759 F.3d

at 1012.

       An ALJ’s error is harmless if it is inconsequential to the ultimate nondisablity

determination. Carmickle v. Comm’r, 533 F.3d 1155, 1162 (9th Cir. 2008). Where the evidence

can reasonably support affirming an ALJ’s decision denying Social Security disability benefits,

the court may not substitute its judgment for that of the ALJ. Social Security Act, § 205(g), 42

U.S.C.A. § 405(g).

       Based on a careful consideration of the entire record, the Court concludes that that ALJ’s

error was harmless. Here, there is simply no support in the medical record for Dr. Hampton’s

check-the-box opinion that plaintiff would miss two or more days of work per month. Examining

physician Dr. Henderson, for example, whose opinion is based on objective findings in the record,

found that plaintiff was capable of full-time work, contradicting Dr. Hampton’s opinion that

plaintiff would miss two or more days of work per month. Tr. 19-20. See Murray v. Heckler, 722

F.2d 499, 501 (9th Cir. 1983) (noting individualized medical opinions are preferred over check-

the-box forms). State Agency medical consultant William Nisbet, M.D., reviewed plaintiff’s

medical records in June 2016 and concluded that she was capable of performing full-time work.

Tr. 19. State Agency consultant Peter Bernardo, M.D. also reviewed plaintiff’s records and

concurred with Dr. Nisbet. Tr. 20. Finally, plaintiff’s treating doctor Bryan Conkin, M.D., did not

opine that plaintiff lacked the functional capacity to perform full-time work. Tr. 20. Together with



Page 6 – OPINION AND ORDER
           Case 2:19-cv-01940-JR       Document 14       Filed 08/28/20     Page 7 of 10




Dr. Hampton’s opinion, these medical opinions constitute the entirety of the medical opinion

evidence before the ALJ. Dr. Hampton’s erroneously rejected opinion was wholly inconsistent

with the medical record as a whole.

       Further undermining Dr. Hampton’s finding that plaintiff would miss two or more days of

work per month, the ALJ noted plaintiff’s medical records contained minimal complaints and

minimal treatment for her symptoms. Tr. 18-19. Finally, there is no evidence in Dr. Hampton’s

own treatment records to support his opinion that plaintiff would miss two or more days of work

per month. See Tr. 526-28. When prompted to explain his opinion that plaintiff would miss two or

more days of work per month Dr. Hampton wrote only, “I have not prescribed drugs that would

cause cognitive impairment.” Tr. 528. This note neither explains nor justifies Dr. Hampton’s

rejected opinion. See Ford v. Saul, 950 F.3d 1141, 1155 (9th Cir. 2020) (the ALJ “may permissibly

reject check-off reports that do not contain any explanation of the bases of their conclusions”).

       In sum, Dr. Hampton’s erroneously rejected opinion was unsupported by his own treatment

notes, with the medical record as a whole, and with plaintiff’s own statements about her limitations

and course of treatment.3 The ALJ’s error was thus inconsequential to the ultimate nondisability

determination and was therefore harmless. Carmickle, 533 F.3d at 1162; see also Batson, 359 F.3d

at 1195.

II.    Step Five Findings

       Plaintiff next argues the ALJ’s step five findings were not supported by substantial

evidence. At step five, the ALJ found that plaintiff was limited to sedentary work with additional

limitations, precluding her past relevant work as an administrative clerk. Tr. 17, 20. At the



3
  Plaintiff does not challenge the ALJ’s evaluation of record evidence other than the ALJ’s
rejection of Dr. Hampton’s check-the-box opinion.

Page 7 – OPINION AND ORDER
         Case 2:19-cv-01940-JR          Document 14        Filed 08/28/20      Page 8 of 10




administrative hearing, the ALJ asked the vocational expert (“VE”) whether plaintiff had any skills

that would transfer to other work, and the VE testified that plaintiff’s skills would transfer to the

sedentary occupation of hospital admitting clerk, with little or no vocational adjustment. Tr. 48.

Applying the Medical-Vocational Rule 201.07 as a framework, which states that a person with

plaintiff’s age and education is not disabled if they had previous skilled or semi-skilled work

experience with transferable skills, the ALJ concluded that plaintiff was not disabled. Tr. 20-22.

       Plaintiff argues that the ALJ should have found her disabled because her skills did not

transfer to a significant range of sedentary occupations.4 The ALJ’s nondisability finding however

is consistent with Ninth Circuit precedent set forth in Tommasetti v. Astrue, 533 F.3d 1035, 1043

(9th Cir. 2008). In Tommasetti, the court applied Rule 201.07 for sedentary work and held that it

applied even when the claimant’s skills transferred to only one occupation requiring very little

occupational adjustment. Id. Although plaintiff is slightly older than the claimant in Tommasetti

(Plaintiff was 58 at the time of her alleged onset date; the claimant in Tommasetti turned 55 during

the period in his benefits claim) nothing in that case suggests that the application of Rule 201.07

would change based on how long the claimant was in the relevant age category. The ALJ’s decision

was upheld in Tommasetti because he explicitly applied and interpreted Rule 201.07, the grid rule

that applies to a person of advanced age. Id. Because the ALJ here applied and interpreted the grid

rule that applies to a person of advanced age, consistent with plaintiff’s age category, he did not

err. On this record, the ALJ’s step five findings are supported by substantial evidence.

       Plaintiff contends that this result is “absurd” because if plaintiff was limited to light instead

of sedentary work, she would be found disabled under the appropriate grid rule. To this end, she



4
 The ALJ noted 37,700 hospital admitting clerk jobs in the national economy, a significant
number, but not a significant range. Tr. 21.

Page 8 – OPINION AND ORDER
         Case 2:19-cv-01940-JR          Document 14       Filed 08/28/20      Page 9 of 10




cites Lounsburry v. Barnhart, 468 F.3d 1111 (9th Cir. 2006), wherein the claimant was limited to

light work and the VE identified only one job that claimant could do with transferable skills from

her past work. The ALJ concluded the claimant was not disabled based on his identification of

only one available occupation in the national economy. The Lounsburry court reversed the ALJ’s

decision, holding that under a particular grid rule for light work, a claimant’s skills must transfer

to more than one occupation in the national economy. Id. at 1114, 1117. Tommasetti, however,

explicitly distinguished Lounsburry, holding that the rule formulated in Lounsburry did not apply

under the sedentary grid rules. Tommasetti, 533 F.3d at 1043-44 (noting that the sedentary grid

rules “do not contain the language of 202.00(c),” which is explicitly incorporated by reference in

the light grid rules and provides that a finding of disabled is warranted if a claimant has skills that

are “not readily transferable to a significant range of semi-skilled or skilled work”).

       Plaintiff’s “absurdity” argument assumes that if she were limited to light work, she would

inevitably be found disabled, but this is by no means established by the record. Here, plaintiff’s

past relevant work was as an administrative clerk, which is classified as light work. See Tr. 48, 52.

Thus, if plaintiff were limited to light instead of sedentary work, she could likely perform her past

relevant work, making transferability of skills – and the grid rules – irrelevant. In the hypothetical

situation in which plaintiff was limited to light work and found unable to perform her past work,

it remains an open question whether there might be multiple light occupations that she could

perform. The basis of plaintiff’s absurdity argument thus rests on mere speculation.

       For these reasons, the Court rejects plaintiff’s argument that the application of the rule in

Tommasetti to this record – not the rule in Lounsburry – leads to absurdity. The ALJ’s decision is

supported by substantial evidence and is therefore affirmed.




Page 9 – OPINION AND ORDER
        Case 2:19-cv-01940-JR          Document 14   Filed 08/28/20   Page 10 of 10




                                         CONCLUSION

       For the reasons stated above, the Commissioner’s final decision is AFFIRMED under

sentence four of 42 U.S.C. § 405(g).

       IT IS SO ORDERED.

       DATED this 28th day of August, 2020.



                                           /s/ Jolie A. Russo
                                  ____________________________
                                            Jolie A. Russo
                                    United States Magistrate Judge




Page 10 – OPINION AND ORDER
